3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 29 December 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0023950 to Gauthier (previously cited) in view of US 2017/0281949 to Thacker.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0023950 to Gauthier (previously cited), hereinafter Gauthier, in view of US 2017/0281949 to Thacker, hereinafter Thacker.

Gauthier does not disclose the first conductor coupled to a plurality of electrodes.
However, Thacker teaches the first conductor coupled to a plurality of electrodes (para 0032; Fig 2A: C1-C4 forms a first group of contacts G1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable percutaneous medical lead of Gauthier with a conductor coupled to a plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 2, Gauthier discloses a second proximal contact coupled to the proximal area of the percutaneous lead body (para 0039: any second terminal); a second plurality of distal ring electrodes (Fig 2A/para 0040: any second plurality of distal ring electrodes 121, e.g. the second and fourth electrode); and a second conductor electrically coupled to the second proximal contact, extending through the lead body, and electrically coupled to the second electrode (para 0039: multiple conductors).
Gauthier does not disclose the second conductor coupled to a second plurality of electrodes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable percutaneous medical lead of Gauthier with a second conductor coupled to a second plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 3, Gauthier further teaches wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved (Fig 2A-C: As defined in claims 1 and 2, the first and third electrodes in Fig 2A may be the first plurality and the second and fourth may be the second plurality, thus making them interleaved. Further, it is clear based on the multiple electrode embodiments disclosed, that it would be obvious to try an interleaved formation).
Regarding claim 4, Gauthier in view of Thacker discloses the limitations of claim 3, but does not disclose wherein the first conductor and the first plurality of distal ring electrodes provide a delivery path for the stimulation pulse while the second conductor and the second plurality of distal ring electrodes provide a return path for the stimulation pulse.
However, Thacker teaches wherein the first conductor and the first plurality of distal ring electrodes provide a delivery path for the stimulation pulse while the second conductor and the second plurality of distal ring electrodes provide a return path for the stimulation pulse (para 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable percutaneous medical lead of Gauthier in view of Thacker wherein the first conductor and the first plurality of distal ring electrodes provide a delivery path for the stimulation pulse while the second conductor and the second plurality of distal ring electrodes provide a return path for the stimulation pulse, as taught by Thacker, for purpose 
Regarding claim 5, Gauthier discloses a third proximal contact coupled to the proximal area of the percutaneous lead body (para 0039: any third terminal); a third plurality of distal ring electrodes (Fig 2A/para 0040: any third plurality of distal ring electrodes 121, e.g. the fifth and sixth electrode) being spaced along an axial dimension of the percutaneous lead body (Fig 2A) and coupled to a distal area of the lead body (Fig 1: plurality of electrodes 111); and a third conductor electrically coupled to the third proximal contact, extending through the lead body, and electrically coupled to the third distal ring electrode (para 0039: multiple conductors), the third conductor providing a delivery path for a second stimulation pulse (para 0036).
Gauthier does not disclose wherein the first conductor provides a delivery path and the second conductor provides a return path for a first stimulation pulse and the third conductor coupled to a third plurality of electrodes.
However, Thacker discloses wherein the first conductor provides a delivery path and the second conductor provides a return path for a first stimulation pulse (para 0034) and the third conductor coupled to a third plurality of electrodes (para 0032; Fig 2A: C9-C12 form a third group of contacts G3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable percutaneous medical lead of Gauthier, wherein the first conductor provides a delivery path and the second conductor provides a return path for a first stimulation pulse and the third conductor coupled to a third plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).

Gauthier does not disclose the first conductor coupled to a plurality of electrodes.
However, Thacker teaches the first conductor coupled to a plurality of electrodes (para 0032; Fig 2A: C1-C4 forms a first group of contacts G1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable medical system of Gauthier with a conductor coupled to a plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 8, Gauthier discloses a second plurality of distal ring electrodes coupled to the distal area of the percutaneous lead body (Fig 2A/para 0040: any second plurality of distal ring electrodes 121, e.g. the second and fourth electrode); and a second conductor electrically coupled to the stimulation engine, extending through the lead body, and electrically coupled to the second electrode (para 0039: multiple conductors).
Gauthier does not disclose the second conductor coupled to a second plurality of electrodes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable medical system of Gauthier with a second conductor coupled to a second plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 9, Gauthier in view of Thacker discloses the limitations of claim 8, but does not explicitly disclose wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved.
However, Thacker teaches wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved (para 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first and second plurality of distal ring electrodes of Gauthier such that the first and second pluralities are interleaved, as taught by Thacker, for purpose of covering more vertebral levels by the smaller, spaced apart contacts as compared to a single, larger contact resulting in more potential stimulation points for pain relief (para 0037).
Regarding claim 10, Gauthier in view of Thacker discloses the limitations of claim 9, but does not disclose wherein the first conductor and the first plurality of distal ring electrodes provide a delivery path for the stimulation pulse while the second conductor and the second plurality of distal ring electrodes provide a return path for the stimulation pulse.
However, Thacker teaches wherein the first conductor and the first plurality of distal ring electrodes provide a delivery path for the stimulation pulse while the second conductor and the second plurality of distal ring electrodes provide a return path for the stimulation pulse (para 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable medical system of Gauthier in view of Thacker wherein the first conductor and the first plurality of distal ring electrodes provide a delivery path for the stimulation pulse while the second conductor and the second plurality of distal ring electrodes provide a return path for the stimulation pulse, as taught by Thacker, for purpose of covering more vertebral levels by the smaller, spaced apart contacts as compared to a single, larger contact resulting in more potential stimulation points for pain relief (para 0037).
Regarding claim 11, Gauthier discloses a third plurality of distal ring electrodes (Fig 2A/para 0040: any third plurality of distal ring electrodes 121, e.g. the fifth and sixth electrode) being spaced along an axial dimension of the percutaneous lead body (Fig 2A) and coupled to the distal area of the lead body (Fig 1: plurality of electrodes 111); and a third conductor electrically coupled to the third proximal contact, extending through the lead body, and electrically coupled to the third distal ring electrode (para 0039: multiple conductors), the third conductor providing a delivery path for a second stimulation pulse (para 0036).
Gauthier does not disclose the third conductor coupled to a third plurality of electrodes.
However, Thacker discloses the third conductor coupled to a third plurality of electrodes (para 0032; Fig 2A: C9-C12 form a third group of contacts G3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable medical system of Gauthier, the third conductor coupled to a third plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 12, Gauthier discloses a second implantable medical lead (stimulation lead 110; para 0004, 0039 disclose the use of multiple stimulation leads 110), comprising: a percutaneous lead body of the second implantable percutaneous medical lead (lead body 172); a plurality of distal ring electrodes of the second implantable percutaneous medical lead (Fig 2A/para 0040: any plurality of ring electrodes 121, e.g. the first and third electrode) being spaced apart along an axial dimension of the lead of the second implantable percutaneous medical lead (Fig 2A) and coupled to a distal area of the lead body of the second implantable percutaneous medical lead (Fig 1: plurality of electrodes 111); and a first conductor of the second implantable percutaneous medical lead electrically coupled to the stimulation engine, extending through the percutaneous lead body of the second implantable percutaneous medical lead, and electrically coupled to the distal ring electrode of the second implantable percutaneous medical lead (para 0039).
Gauthier does not disclose the first conductor coupled to a plurality of electrodes.
However, Thacker teaches the first conductor coupled to a plurality of electrodes (para 0032; Fig 2A: C1-C4 forms a first group of contacts G1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable medical system of Gauthier with a conductor coupled to a plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 13, Gauthier further teaches wherein the medical device produces a same stimulation pulse simultaneously at the first conductor of the first implantable percutaneous medical lead and at the first conductor of the second implantable percutaneous medical lead (para 0038: "simultaneous delivered stimulation pulses").
Regarding claim 14, Gauthier discloses wherein the second implantable percutaneous medical lead (stimulation lead 110; para 0004, 0039 disclose the use of multiple stimulation leads 110) further comprises: a second plurality of distal ring electrodes (Fig 2A/para 0040: any second plurality of distal ring electrodes 121, e.g. the second and fourth electrode); and a second conductor electrically coupled to the stimulation engine, extending through the lead body of the second implantable percutaneous medical lead, and electrically coupled to the second electrode of the second implantable percutaneous medical lead (para 0039: multiple conductors).
Gauthier does not disclose the second conductor coupled to a second plurality of electrodes.
However, Thacker teaches the second conductor coupled to a second plurality of electrodes (para 0032; Fig 2A: C5-C8 form a second group of contacts G2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable medical system of Gauthier with a second conductor coupled to a second plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 15, Gauthier further teaches wherein the implantable percutaneous medical lead is removable from the mechanical coupling to the device (para 0036).
Regarding claim 16, Gauthier discloses a method of providing electrical stimulation therapy across multiple vertebral segments (para 0004), comprising: generating an electrical stimulation pulse (para 0036) at a stimulation engine (pulse generator 150) of a medical device (stimulation system 100); carrying the electrical stimulation pulse through a first electrical conductor (para 0039) within an implantable percutaneous medical lead (stimulation lead 100) that is mechanically coupled (see Fig 1) to a medical device (stimulation system 100); and providing the electrical stimulation pulse at a first plurality of distal ring electrodes (Fig 2A/para 0040: any plurality of ring electrodes 121, e.g. the first and third electrode) of the implantable percutaneous medical lead that are electrically coupled to the first electrical conductor (para 0039) wherein the first plurality of distal ring electrodes span the multiple vertebral segments (para 0004).
Gauthier does not disclose the first conductor coupled to a plurality of electrodes.
However, Thacker teaches the first conductor coupled to a plurality of electrodes (para 0032; Fig 2A: C1-C4 form a first group of contacts G1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of providing electrical stimulation therapy of Gauthier with a conductor coupled to a plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 17, Gauthier discloses receiving the electrical stimulation pulse at a second plurality of distal ring electrodes of the implantable percutaneous medical lead (Fig 2A/para 0040: any second plurality of distal ring electrodes 121, e.g. the second and fourth electrode); and returning the electrical stimulation pulse through a second electrical conductor that is within the implantable percutaneous medical lead and that is electrically coupled to the second distal ring electrode (para 0039: multiple conductors).
Gauthier does not disclose the second conductor coupled to a second plurality of electrodes.
However, Thacker teaches the second conductor coupled to a second plurality of electrodes (para 0032; Fig 2A: C5-C8 form a second group of contacts G2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of providing electrical stimulation therapy of Gauthier with a second conductor coupled to a second plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 18, Gauthier in view of Thacker discloses the limitations of claim 17, but does not explicitly disclose wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved.
However, Thacker teaches wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved (para 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first and second plurality of distal ring electrodes of Gauthier such that the first and second pluralities are interleaved, as taught by Thacker, for purpose of covering more vertebral levels by the smaller, spaced apart contacts as compared to a single, larger contact resulting in more potential stimulation points for pain relief (para 0037).
Regarding claim 19, Gauthier discloses generating a second electrical stimulation pulse (para 0036); carrying the second stimulation pulse through a third electrical conductor within the first implantable percutaneous medical lead (para 0039: multiple conductors); and providing the electrical stimulation pulse at a third plurality of distal ring electrodes of the first implantable percutaneous medical lead that are electrically coupled to the third electrical conductor (Fig 2A/para 0040: any third plurality of distal ring electrodes 121, e.g. the fifth and sixth electrode).
Gauthier does not disclose wherein the third conductor is coupled to a third plurality of electrodes.
However, Thacker discloses wherein the third conductor is coupled to a third plurality of electrodes (para 0032; Fig 2A: C9-C12 form a third group of contacts G3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of providing electrical stimulation therapy of Gauthier, the third conductor coupled to a third plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 20, Gauthier further teaches carrying the electrical stimulation pulse through a first electrical conductor within a second implantable percutaneous medical lead (para 0004, 0039 disclose the use of multiple stimulation leads 110); and providing the electrical stimulation pulse at a first plurality of distal ring electrodes (Fig 2A/para 0040: any plurality of ring electrodes 121, e.g. the first and third electrode) of the second implantable percutaneous medical lead (para 0038).
Regarding claim 21, Gauthier further teaches wherein generating a stimulation pulse comprises producing a same stimulation pulse simultaneously at the first conductor of the first implantable percutaneous medical lead and at the first conductor of the second implantable percutaneous medical lead (para 0038: "simultaneous delivered stimulation pulses").
Regarding claim 22, Gauthier discloses receiving the electrical stimulation pulse at a second plurality of distal ring electrodes (Fig 2A/para 0040: any second plurality of distal ring electrodes 121, e.g. the second and fourth electrode) of the second implantable percutaneous medical lead (stimulation lead 110; para 0004, 0039 disclose the use of multiple stimulation leads 110); and returning the electrical stimulation pulse through a second electrical conductor that is within the second implantable percutaneous medical lead and that is electrically coupled to the second distal ring electrode of the second implantable percutaneous medical lead (para 0039: multiple conductors).
Gauthier does not disclose the second conductor coupled to a second plurality of electrodes.
However, Thacker teaches the second conductor coupled to a second plurality of electrodes (para 0032; Fig 2A: C5-C8 form a second group of contacts G2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of providing electrical stimulation therapy of Gauthier with a second conductor coupled to a second plurality of electrodes, as taught by Thacker, for purpose of providing a lead that can flex through sharper curves, making it easier to deploy and position the signal delivery device in the small volumes typical of the epidural space (para 0033).
Regarding claim 23, Gauthier in view of Thacker discloses the limitations of claim 22, but does not explicitly disclose wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved.
However, Thacker teaches wherein the first plurality of distal ring electrodes and the second plurality of distal ring electrodes are interleaved (para 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first and second plurality of distal ring electrodes of Gauthier such that the first and second pluralities are interleaved, as taught by Thacker, for purpose of covering more vertebral levels by the smaller, spaced apart contacts as compared to a single, larger contact resulting in more potential stimulation points for pain relief (para 0037).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Gauthier in view of Thacker, as applied to claim 1 above, and further in view of US 8,744,548 to Receveur et al., hereinafter Receveur (previously cited).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 6, Gauthier in view of Thacker discloses the limitations of claim 1, but does not disclose wherein the plurality of distal electrodes are provided by a single ring and at least one insulator band located on the single ring, and wherein the first conductor is electrically coupled to the plurality of distal ring electrodes by a single physical connection to the single ring.
However, Receveur teaches wherein the plurality of distal electrodes are provided by a single ring and at least one insulator band located on the single ring, and wherein the first conductor is electrically coupled to the plurality of distal ring electrodes by a single physical connection to the single ring (Fig 18; Col 14, lines 27-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the implantable percutaneous medical lead of Gauthier in view of Thacker wherein the plurality of distal electrodes are provided by a single ring and at least one insulator band located on the single ring, and wherein the first conductor is electrically coupled to the plurality of distal ring electrodes by a single physical connection to the single ring, as taught by Receveur, for purpose of addressing various problems such as lead migration, difficult lead placement, changes in patient condition requiring different lead position, electrode location and anatomical fixation location coupling, etc. (Col 20, lines 6-17).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/
Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792